NUMBER 13-16-00220-CR

                             COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI - EDINBURG

JEREMY JAY CUEVAS,                                                           Appellant,

                                            v.

THE STATE OF TEXAS,                                                           Appellee.


                    On Appeal from the 156th District Court
                           of Bee County, Texas.


               SUPPLEMENTAL ABATEMENT ORDER
           Before Justices Rodriguez, Contreras, and Longoria
                            Order Per Curiam

       Appellant’s brief was originally due on July 27, 2016.       This Court previously

granted appellant three extensions of time to file the brief with the brief being due on

October 17, 2016.     On October 24, 2016, the Clerk of the Court notified appellant’s

counsel that the brief had not been filed and requested a response concerning the failure

to file the brief within ten days. Counsel nevertheless failed to file either a response or
an appellate brief in this matter. We abated and remanded this appeal to the trial court

for further proceedings pursuant to Rule 38.8(b)(2) and (3) of the Texas Rules of Appellate

Procedure and directed the trial court to make appropriate findings and recommendations

concerning the following: (1) whether appellant desires to prosecute this appeal; (2) why

appellant's counsel has failed to file a brief and whether counsel has effectively

abandoned the appeal; (3) whether appellant has been denied effective assistance of

counsel; (4) whether appellant's counsel should be removed; and (5) whether appellant

is indigent and entitled to court-appointed counsel.

       We have now received the trial court’s findings, and the trial court recommended

that appellant’s counsel be allowed an extension of time until January 27, 2017, to file the

brief in this matter. Counsel nevertheless failed to file a brief. On February 3, 2017, the

Clerk of the Court notified appellant’s counsel that the brief had not been filed and

requested a response concerning the failure to file the brief within ten days. Instead of

filing the brief, appellant filed a “Motion to Abate or in the Alternative to Extend Time to

File Appellant’s Brief.” According to this motion, appellant has recently filed a motion for

new trial based on newly discovered evidence pertaining to juror misconduct, and

appellant is seeking a hearing in the trial court regarding same.

       Based on the foregoing, we direct the trial court to make appropriate findings and

recommendations concerning the following: (1) whether appellant desires to prosecute

this appeal; (2) why appellant's counsel has failed to file a brief and whether counsel has

effectively abandoned the appeal; (3) whether appellant has been denied effective




                                             2
assistance of counsel; (4) whether appellant's counsel should be removed; and (5)

whether appellant is indigent and entitled to court-appointed counsel.

       If the trial court determines that appellant does want to continue the appeal, that

present counsel should be removed, and that appellant is indigent and entitled to

court-appointed counsel, the trial court shall appoint new counsel to represent appellant

in this appeal. If new counsel is appointed, the name, address, telephone number, email

address, and state bar number of said counsel shall be included in an order appointing

counsel.

       The trial court shall cause its findings and recommendations, together with any

orders it may enter regarding the aforementioned issues, to be included in a supplemental

clerk's record. Furthermore, the trial court shall cause a supplemental reporter's record

of any proceedings to be prepared. The supplemental clerk's record and supplemental

reporter's record, if any, shall be filed with the Clerk of this Court on or before the

expiration of thirty days from the date of this order.

       It is so ORDERED.

                                                  PER CURIAM


Do not publish
Tex. R. App. P. 47.2(b)

Delivered and filed
the 27th day of February, 2017.




                                              3